The decision of this court handed down on June 30,1933 (ante, p. 728], is hereby amended to read as follows: Order appealed from (denying application to open proceeding for appointment of Stephen R. Gordon as general guardian of Elva Clarke, to vacate order appointing said general guardian and to permit the petitioner, George M. Clarke, to intervene in said proceeding) reversed on the law and the facts and application granted to the extent of vacating the order appointing Stephen R. Gordon as general guardian, without costs. In our opinion, the Orange county surrogate was without jurisdiction to entertain the application for the appointment of a general guardian of the infant because of the non-residence of said infant. Lazansky, P. J., Kapper, Hagarty, Carswell and Tompkins, JJ., concur.